DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification should include a “Related applications” section listing the serial numbers and patent numbers of the related applications.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crompton et al. 8,844,981.
In regard to claims 1 and 7, Crompton et al. discloses a fitting body (see fig. 15) for a push-to-connect joint assembly, comprising:
an exterior wall:
an interior wall defining a cavity extending axially through the fitting body;
a tube stop (radially inward flange between 12 and 13 in fig. 15) extending radially inwardly from the interior wall and separating a first segment of the interior wall from a second segment of the interior wall, wherein the first segment comprises an axially inner portion 12 extending axially outwardly from the tube stop, an axially outer portion 34 and first 40, second (sloped wall between 40 and 42), third 42 and fourth 74 axially intermediate portions, wherein the axially inner portion comprises an axially inner portion axial length and an axially inner portion radial depth,
wherein the first axially intermediate portion 40 comprises a first sealing ring wall extending radially outwardly from the axially inner portion, a sealing ring engaging floor extending axially outwardly from the first sealing ring wall and a second sealing ring wall extending radially inwardly from the sealing ring engaging floor to a tube engaging platform, wherein the first axially intermediate portion comprises a first axially intermediate portion axial length, wherein the tube engaging platform (surface similar to 58 in fig. 6) comprises a platform radial depth equal to or less than the axially inner portion radial depth (surface at 58 and inner surface of 12 are equal in radial depth),
wherein the second axially intermediate portion (sloped wall similar to 64 in fig. 6) comprises a spacer wall extending axially and radially outwardly from the tube engaging platform to an axially outer spacer wall edge, wherein the second axially intermediate portion comprises a second axially intermediate portion axial length and a second axially intermediate portion radial depth,
wherein the third axially intermediate portion 42 comprises a fastening ring support wall extending radially outwardly from the axially outer spacer wall edge and a fastening ring support floor extending axially outwardly from the fastening ring support wall, wherein the third axially intermediate portion comprises a third axially intermediate portion axial length and a third axially intermediate portion radial depth,
wherein the fourth axially intermediate portion 74 comprises a retainer support wall extending radially outwardly from the fastening ring support floor and a retainer support floor extending axially outwardly from the retainer support wall, wherein the fourth axially intermediate portion comprises a fourth axially intermediate portion axial length and a fourth axially intermediate portion radial depth; and wherein the fourth axially intermediate portion radial depth is greater than the third axially intermediate portion radial depth. 
In regard to claim 2, wherein the axially inner portion axial length 12 is greater than each of the second, third and fourth axially intermediate portion axial lengths (see fig .15).
In regard to claim 3, wherein the first axially intermediate portion 40 axial length is greater than the axially inner portion axial length 12 (see fig. 15). 
In regard to claim 4 and 8, wherein the third axially intermediate portion 42 radial depth is greater than the platform radial depth (see fig. 15).
In regard to claim 5 and 9, wherein the second axially intermediate portion depth (sloped wall) is greater than the axially inner portion 12 radial depth (see fig. 15).
In regard to claim 6 and 10, wherein the second axially intermediate portion (sloped wall) depth is less than the platform (surface similar to 58 in fig. 6) radial depth.
In regard to claim 11, wherein the fitting body varies in thickness such that the fitting body thickness bounding the first axially intermediate portion 40 of the fitting interior is greater than the fitting body thickness bounding the fourth axially intermediate portion 74 (see fig. 15).
In regard to claim 12, wherein the fitting body varies in thickness such that the fitting body thickness bounding the first axially intermediate portion 40 of the fitting interior is greater than the fitting body thickness bounding the third axially intermediate portion 42 (see fig. 15).
In regard to claim 13, wherein the fitting body varies in thickness such that the fitting body thickness bounding the first axially intermediate portion 40 of the fitting interior is greater than the fitting body thickness bounding the axially inner portion 12.
In regard to claim 14, wherein the tube engaging platform (surface similar to 58 in fig. 6) extends axially from the second sealing ring wall to the spacer wall.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,105,452. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kluss, Crompton ‘122, Crompton ‘134, Crompton ‘354, Crompton ‘047 and Dias disclose similar couplings that are common and well known in the art.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679